Citation Nr: 0313214	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a disability 
manifested by chest pain.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a sleep disorder, 
including as due to undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by sore legs.

6.  Entitlement to service connection for a disability 
manifested by joint pain, to include bilateral knee pain.

7.  Entitlement to a rating higher than 10 percent for a low 
back disability.

8.  Entitlement to a rating higher than 10 percent for a 
right ankle disability.

9.  Entitlement to a compensable rating for bilateral 
hearing loss.

10.  Entitlement to a compensable rating for exercise-
induced asthma.

11.  Entitlement to a compensable rating for residuals of 
surgery of the right little finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978 and from February 1982 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) in part from a January 1999 RO decision that denied 
service connection for an eye disorder, a disability 
manifested by chest pain, headaches, a sleep disorder, a 
disability manifested by sore legs, and a disability 
manifested by joint pain (to include bilateral knee pain).  
The RO decision also granted service connection for a low 
back disability (rated 10 percent), residuals of a right 
ankle sprain (rated 0 percent), exercise-induced asthma 
(rated 0 percent), and residuals of surgery of the right 
little finger (rated 0 percent).  The veteran appealed the 
denial of the claims for service connection and for higher 
ratings of the service-connected conditions.  In December 
1999, the RO granted service connection and a 0 percent 
rating for bilateral hearing loss; the veteran appealed for a 
compensable rating.  In the December 1999 decision, the RO 
also assigned a 10 percent rating for residuals of a right 
ankle sprain with traumatic arthritis; the veteran continued 
to appeal for a higher rating.  In January 2001, the Board 
remanded the case.  At the time of that remand, there was an 
additional appellate issue of service connection for 
sarcoidosis; however, during the remand, the RO granted 
service connection (and a 30 percent rating) for sarcoidosis, 
and thus such service connection issue is no longer on 
appeal. 


FINDINGS OF FACT

1.  The veteran had active service in Southwest Asia during 
the Persian Gulf War.

2.  The veteran has presbyopia, which is a developmental 
vision condition involving refractive error.  

3.  The veteran reported chest pain in service that was acute 
and transitory and did not result in any current residual 
disability.

4.  The veteran reported headaches in service that were acute 
and transitory and did not result in any current residual 
disability.

5.  The veteran is experiencing sleep disturbances that have 
not been attributed to any other known etiology.

6.  The veteran reported sore legs in service that were acute 
and transitory and did not result in any current residual 
disability.

7.  The veteran reported bilateral knee pains in service that 
were acute and transitory and did not result in any current 
residual disability.

8.  The veteran's service-connected low back disability is 
manifested by no more than slight limitation of motion, or 
lumbosacral strain with characteristic pain on motion.

9.  The veteran's service-connected residuals of a right 
ankle sprain with traumatic arthritis produce no more than 
moderate limitation of motion.

10.  The veteran's service-connected bilateral hearing loss 
is manifested by Level I hearing in the right ear and Level I 
hearing in the left ear.

11.  The veteran's service-connected exercise-induced asthma 
is not disabling; respiratory symptoms are separately rated 
as part of service-connected sarcoidosis.

12.  The veteran's service-connected residuals of surgery on 
the right little finger produce do not result in any 
limitation of motion or ankylosis of the finger.  


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).

2.  A claimed disability manifested by chest pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).
 
4.  A sleep disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

5.  A claimed disability manifested by sore legs was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

6.  A claimed disability manifested by joint pain, to include 
bilateral knee pain, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).

7.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).

8.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 44.71a, Diagnostic Codes 5003, 5010, 
5271 (2002).

9.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).

10.  The criteria for a compensable rating for exercise-
induced asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.14, 4.97, Diagnostic Code 6602 (2002).

11.  The criteria for a compensable rating for residuals of 
surgery on the right little finger have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from January 
1974 to January 1978 and from February 1982 to September 
1998, when he retired from service.  He had some active duty 
in Southwest Asia during the Persian Gulf War.  

Service medical records show that the veteran complained of 
sore legs in September 1982 in connection with a cold.  He 
complained of neck, lower back, and chest pain in August 
1985.  He had a slight headache in November 1986 along with 
sore throat and cough.  In February 1987, he had decreased 
range of motion and strength in his right hand due to 
calcinosis of capsule of the right metacarpophalangeal joint 
of the right 5th finger, with swelling and pain.  After 
corrective surgery, he did very well with good motion and 
strength.  He complained of chest discomfort in January 1988, 
but tests were normal; the assessment was probable pleuritic 
pain.  He suffered a right ankle sprain in May 1988.  

Service records from the 1980s and 1990s show complaints of 
dyspnea on exertion with treatment for asthma as well as 
evaluation for possible sarcoidosis.  

He had back complaints in July 1992, but full range of 
motion.  He was seen for follow-up treatment of mechanical 
low back pain in January 1993; range of motion was full with 
pain at end range of extension and left rotation.  In 
December 1994, he developed spontaneous edema on the right 
anterior tibia.  A December 1994 electrocardiogram was 
borderline with normal sinus rhythm but possible indications 
of left ventricular hypertrophy.  On a medical history report 
in December 1995, he reported elbow pain, lower back pain on 
running, trouble sleeping, and dyspnea on exertion (with 
testing for sarcoid).  On evaluation by an ophthalmologist in 
January 1996, he was without ocular involvement suggestive 
for sarcoid.  In April 1996, in connection with evaluation 
for possible sarcoid, he also reported night sweats.  That 
month, he also reported a spasm in the mid sternum; there was 
questionable sarcoid involvement in the cardiac muscle, 
predisposing to arrhythmia.  He was also seen for burning and 
tearing in his eyes that month, but the assessment was 
sarcoidosis without ocular involvement.  An April 1996 
electrocardiogram was borderline, with normal sinus rhythm, 
but left atrial enlargement.  In December 1997, he described 
fatigue and shortness of breath with occasional chest pain.  
A December 1997 electrocardiogram was normal.  An 
audiological evaluation in March 1998 noted some increase in 
decibel thresholds.  On evaluation for sarcoid in March 1998, 
the veteran complained of blurred vision, but there was no 
evidence of ocular sarcoidosis; the assessment was 
presbyopia.  A mole or filaform wart was found and removed 
from his left eyelid in April 1998.  On his retirement 
examination in April 1998, his lungs and chest, heart, eyes, 
lower extremities, and spine were all normal.  

The veteran was released from active duty at the end of 
September 1998.

On VA examination in November 1998, he had forward flexion of 
the spine to 90 degrees, extension to 40 degrees, side 
bending to 45 degrees bilaterally, and rotation to 45 degrees 
bilaterally.  He had mild deep tissue tenderness to palpation 
over the lumbosacral paraspinal region.  Straight leg raising 
was negative bilaterally.  The right ankle had plantar 
flexion to 35 degrees and dorsiflexion to 20 degrees.  He had 
supple subtalar joint motion and mild tenderness over the 
anterior talofibular ligament; there was no tenderness on 
other tests.  There was no crepitus on motion.  On single leg 
heel rise, his hind foot did go into varus.  His right hand 
had full extension to 120 degrees of flexion, with symmetric 
range of motion of the small finger compared to the 
contralateral side.  There was no swelling.  He was stable to 
varus/valgus stress.  He was nontender to metacarpophalangeal 
grind test.  There was no rotational deformity.  The incision 
site was well healed over the dorsum of the small finger.  No 
mass or effusion was palpated.  The knees had full extension 
to 130 degrees of flexion.  The knees were stable to 
varus/valgus stress, and there was no tenderness on various 
tests.  The impressions were mild musculoskeletal low back 
pain, and normal examinations of the right ankle, right hand, 
and both knees. 

On VA mental disorders examination  in November 1999, the 
veteran reported having problems sleeping.  There was past 
psychiatric history of bad dreams.  He did not have any 
psychiatric diagnosis.  The examiner noted that the cause of 
the sleep problems was unknown, although unrelated to mental 
disorder.  

On VA examination in November 1999, the doctor noted that the 
in-service right ankle ligamentous injury had healed 
uneventfully and that he was now afraid of playing sports due 
to fear of possible reinjury, not due to joint instability.  
The veteran reported intermittent ankle swelling with 
increases in activities.  He also described knee pain from 
wear and tear with no particular injury.  He reported his 
right dominant hand was swollen one day, and he reported some 
drifting of the right 5th finger.  He reported back pain that 
came and went, with flare-ups lasting several hours once or 
twice per week.  He reported shortness of breath.  On 
physical examination, there was no surgical scar on the right 
ankle or joint effusion.  Ankle range of motion was from 20 
degrees of dorsiflexion with the knee in extension to 40 
degrees of plantar flexion.  Subtalar motion was 20 degrees 
of inversion and 10 degrees of eversion with no pain.  He had 
pain over the anterior talofibular ligament, which was not 
very stout to palpation, but anterior drawer was negative.  
The talar tilt test was also negative.  The calcaneal fibular 
and posterior talofibular ligaments as well as the medial 
ligamentous structures were nontender.  The foot was 
otherwise neurovascularly intact.  He had an excellent arch 
with toe rise.  His knees had full extension to 130 degrees 
of flexion without tenderness or instability.  Knee tests 
were negative, and both knees had a stable apprehension test.  
Both knees were nontender along the joint lines.  The right 
hand had a well-healed 3 centimeter surgical scar over the 
dorsum of the small finger.  Sensation of the volar and 
dorsal surfaces of the finger was intact.  There was no 
change in motion between the 4th and 5th metacarpal heads.  
Range of motion of the metacarpophalangeal joint was from 15 
degrees of hyperextension to 100 degrees of flexion without 
pain.  Grip strength was 5/5 and symmetrical.  On spinal 
examination, he could forward flex to 6 inches from toe 
touch, extend 10 degrees, laterally bend 10 degrees in each 
direction, and rotate 10 degrees in each direction, all 
without pain.  He had no tenderness on palpation of the spine 
or evidence of paraspinous muscle spasm.  The impressions 
were right ankle status post ligamentous injury now very well 
healed with no evidence of instability; mild bilateral knee 
pain with no clinical evidence of limited range of motion or 
osteoarthritis; right dominant hand status post swelling and 
surgical debridement, sounding like a superficial infection 
possibly due to a foreign body, and currently with excellent 
clinical result and no ligamentous, tendinous, muscular, or 
nerve injury; chronic mechanical low back pain with increased 
fatigability and difficulty completing some tasks, but 
infrequent and short flare-ups that did not interfere with 
activities of daily living.  

On VA examination in November 1999, the veteran reported 
shortness of breath after walking for 100 feet; he denied 
asthma and any periods of incapacitation.  He described low 
back pain that depended on his activity; an occasional right 
ankle ache, especially with cold weather; hearing loss; the 
need for corrective lenses; chest pain at rest that would 
radiate to the right side; right hand aches with weather 
changes; bilateral knee pains on prolonged sitting; and 
sleeping problems with night sweats and only 2 to 3 hours of 
sleep per night.  On physical examination, posture and gait 
were normal.  There was no adenopathy.  Extraocular muscles 
were intact.  Lungs were clear bilaterally.  The heart had a 
regular rate without murmurs, rubs, or gallops.  He had full 
range of motion in all four extremities, with 5/5 muscle 
strength.  Neurologically, he was grossly intact.  Pertinent 
diagnoses were low back pain, right ankle sprain, hearing 
loss, corrective lenses, chest pain, right hand injury, 
bilateral knee pain, sleeping problems, and problems with 
sarcoid.  

On VA audiological evaluation in November 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
25
40
30
LEFT

10
25
40
35

The average was 28 decibels for both ears.  Speech 
recognition ability was 94 percent bilaterally.  The 
diagnosis was bilateral sensorineural hearing loss.  

On eye examination in November 1999, it was noted that the 
veteran wanted his eyes checked to see if there were any 
evidence of sarcoidosis.  Examination revealed best corrected 
visual acuity of 20/20 for both eyes, both at distance and at 
near.  External examination was normal.  There were no other 
significant findings, and the assessment was that the veteran 
had presbyopia.  The examiner commented that the examination 
was essentially normal; he recommended glasses.  

The veteran testified at an RO hearing in February 2000.  He 
said that he first noticed the claimed conditions after 
returning from service in Southwest Asia.  He reported 
becoming tired and being unable to run or do a lot of 
exercise.  He indicated that he had not been receiving VA or 
non-VA treatment since separation from active service, but he 
mentioned seeking to be treated at a military or VA medical 
facility.  He stated that he was losing sight in his eyes and 
had burning of his eyes.  He also referred to ongoing chest 
pains, sleeping problems, headaches, sore legs (involving the 
knees and legs with swollen feet), locking and pain of the 
knees, hearing problems, shortness of breath related to 
asthma or sarcoidosis, low back pain, right ankle pain 
sometimes, and pain in the right hand with inability to 
control the right little finger.

In July 2001, the RO requested that the veteran identify all 
medical providers who had treated his various claimed 
disabilities since separation from service.  The veteran has 
not identified any such evidence.  

On VA audiological examination in January 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
30
50
30
LEFT

15
35
50
35

The average was 31 decibels for the right ear and 34 decibels 
for the left ear.  Speech recognition ability was 94 percent 
bilaterally.  The diagnosis was bilateral sensorineural 
hearing loss.

On VA examination in January 2002, the veteran reported 
having lateral ankle pain at times and mechanical low back 
pain flare-ups intermittently every 2 to 3 months.  He stated 
that he had difficulty rising from a stooped position during 
the flare-ups and difficulty with unsupported trunk weight.  
His symptoms did not radiate.  Examination of the low back 
demonstrated 70 degrees of flexion, 10 degrees of extension, 
and 30 degrees of lateral side bending to the right and left.  
Straight leg raising in the seated and supine positions was 
negative.  Manual motor testing in all major musculature of 
both lower extremities was 5/5.  He could heel and toe walk 
and squat and rise without difficulty.  His right ankle had 
multiple cutaneous skin lesions that were hyperpigmented and 
almost black, over the lateral dorsum of the foot, anterior 
shin, and lateral calf.  Range of motion of the right ankle 
was 10 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  He had tenderness to palpation at the lateral ankle 
recess, but no effusion or crepitation.  Anterior drawer and 
tilt testing were negative.  The assessments were status post 
traumatic injury to the right ankle with history of fibula 
fracture and ligamentous injury with some residual mild loss 
of range of motion; and mechanical low back pain without 
radicular symptoms.  The examiner also noted that he had 
difficulty relating the low back complaints to military 
service.

January 2002 VA X-rays showed no arthritic change, 
malalignment, of fracture of the right ankle; there was a 
small ossicle off the medial malleolus.  There was mild 
spondylosis of the lumbar spine; disc spaces were maintained 
except for mild L4-5 narrowing.  There was no lumbar spine 
subluxation or fracture.  There was mild facet arthropathy of 
L5-S1.  X-rays of the hands showed no evidence of 
inflammatory or degenerative arthropathy or of fracture.  

On VA respiratory examination in January 2002, it was noted 
that he had never had a diagnosis of ocular sarcoidosis.  The 
examiner noted that, historically, the veteran had never been 
officially diagnosed with sarcoidosis, but rather had been 
favored with reactive airway disease because of his positive 
histamine challenge test.  Examination showed his respiratory 
rate to be normal and he could walk about 60 feet without 
dyspnea after this mild exertion.  The examiner stated that 
it as highly likely that the veteran had minimally 
symptomatic sarcoidosis rather than mild asthma.  The doctor 
said that although he could not be 100 percent certain 
without a tissue diagnosis, based on his review, discussion, 
and examination, he would favor a final clinical diagnosis of 
sarcoidosis as determined by recent pulmonary function tests.  

On VA pulmonary function testing in September 2002, the FEV1 
was 59.6 percent of the predicted value; his FEV1/FVC was 79 
percent.  Spirometry suggested a moderate obstructive 
ventilatory defect.  According to a December 2002 VA medical 
record, in connection with evaluation of sarcoidosis, it was 
noted that the veteran had had ocular involvement in January 
1996 that was suggestive for sarcoidosis.  The examining VA 
doctor reiterated his conclusion from the January 2002 VA 
examination that the veteran had sarcoidosis rather than 
asthma.  He said that although not 100 percent certain absent 
a tissue diagnosis, he favored a final clinical diagnosis of 
sarcoidosis.  He deemed the symptoms as being mild.

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statements of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claims and of 
his and the VA's mutual responsibilities for providing 
evidence.  The veteran has been examined on several 
occasions, and identified relevant medical records have been 
obtained.  The VA has satisfied the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




A.  Claims for service connection

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence that a claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

1.  Eye disorder

With regard to the claimed eye disorder, the Board notes that 
initial suggestions of ocular involvement of sarcoidosis (for 
which service connection is established) have not been borne 
out.  A wart was removed from an eyelid without residual 
during service.  He had blurred vision in service; he was 
diagnosed both in and after service with presbyopia.  
Presbyopia is a developmental condition involving refractive 
error, and thus it may not be service connected.  38 C.F.R. 
§§ 3.303(c), 4.9.  There is currently no other eye disorder 
which might be subject to service connection.  Thus, service 
connection is not permissible for the claimed eye disorder. 

2.  Chest pain

With regard to claimed disability involving chest pain, there 
were some in-service complaints of chest pain.  Some symptoms 
were reported in connection with dyspnea on exertion and 
colds.  Several electrocardiograms in service were 
borderline, but by the time of his retirement from service, 
his electrocardiogram was entirely normal, and there were no 
heart related symptoms reported at separation.  Moreover, 
there are no current objective reports of any complaints of 
or treatment for chest pain.  Thus, chest pain reported in 
service was acute and transitory, did not indicate any 
underlying disorder, and does not result in current residual 
disability.  In the absence of current disability, service 
connection is not warranted for a claimed disability 
manifested by chest pain.

3.  Headaches

With regard to headaches, there is reference to slight 
headaches in connection with a cold in service, but there is 
no further evidence of headaches independent of any other 
diagnosis.  Moreover, there is no report of current complaint 
or treatment for headaches.  In the absence of chronic 
disability, service connection is not warranted for 
headaches.  

4.  Sore legs and joint pain

With regard to a claimed disability manifested by sore legs 
and joint pain (including knee pain), there are references to 
sore legs in connection with a cold in service.  On 
examination immediately after retirement from service in 
1998, the knees were normal.  On subsequent examination in 
1999, there was no finding of any disability due to sore legs 
or generalized joint pain including knee pain.  The competent 
medical evidence shows no current disorder involving sore 
legs or generalized joint pain including knee pain, and thus 
there may be no service connection for such claimed 
conditions.

In sum, the Board concludes that the above claimed disorders 
were neither incurred in nor aggravated by service, and 
service connection is not warranted.  As the preponderance of 
the evidence is against the claims, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

5.  Sleep disorder

With regard to a claimed sleep disorder, the veteran first 
started reporting difficulty sleeping, bad dreams, and night 
sweats during the latter part of his service.  On VA mental 
disorders examination after retirement from service, the 
examiner could not relate sleep problems to any mental 
disorder or to any other cause.  

The veteran had active service in Southwest Asia during the 
Persian Gulf War.  Subject to various conditions, service 
connection may be granted for a disability due to undiagnosed 
illness of a veteran who served in the Southwest Asia theater 
of operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War illness provisions 
were recently amended, effective March 1, 2002.  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In this case, the veteran has reported significant sleep 
disturbances for several years (including sleeping for only 2 
to 3 hours per night), and recent VA examination was unable 
to account for the problem.  Given the chronicity, level of 
disability, and fact of active service in the Persian Gulf 
War, the Board concludes that service connection is warranted 
for a sleep disorder due to undiagnosed illness from service 
in Southwest Asia during the Persian Gulf War.  The benefit 
of the doubt has been considered in granting this benefit.  
38 U.S.C.A. § 5107(b).

B.  Claims for higher ratings

Continuously since October 1, 1998, the following ratings 
have been assigned:  a 10 percent rating for residuals of a 
right ankle strain with traumatic arthritis; a 10 percent 
rating for a low back condition; a 0 percent rating for 
exercise-induced asthma; a 0 percent rating for bilateral 
hearing loss; and a 0 percent rating for residuals of surgery 
to the right little finger.  The veteran is seeking higher 
ratings. [A separate 30 percent rating has been assigned for 
sarcoidosis; that issue is not presently on appeal.] 

These are initial ratings, on the granting of service 
connection, and thus different percentage ratings for the 
disabilities may be assigned for different periods of time, 
since the effective date of service connection, based on the 
facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.




1.  Low back disability

With regard to a low back disability, a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Code 5295.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

A 10 percent rating is warranted for slight limitation of 
lumbar spine motion, and a 20 percent rating is warranted for 
moderate limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a, Code 5292.  

On examination after retirement from service, in 1998, the 
veteran had almost normal lumbar spine motion (flexion to 90 
degrees, extension to 40 degrees, and side bending and 
rotation to 45 degrees).  Side bending and rotation were 
limited to as much as 10 degrees on examination in 1999.  
Most recently, on examination in 2002, he had flexion to 70 
degrees, extension to 10 degrees, and 30 degrees of lateral 
bending to each side.  The veteran has reported that he 
experiences some pain and some limitation on flare-ups, but 
these occasions are infrequent based on his reported history.  
Despite some worsening of low back motion since service, 
there is still no more than slight limitation of motion, even 
when the effects of pain are considered.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This 
supports no more than a 10 percent rating under Code 5292.  
If rated under Code 5295 for lumbosacral strain, no more than 
a 10 percent rating is warranted, as the condition is 
manifested by no more than characteristic pain on motion.

2.  Right ankle sprain with traumatic arthritis

The veteran's right ankle disability includes traumatic 
arthritis, and arthritis is rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Moderate limitation of ankle motion warrants a 10 percent 
rating; marked limitation warrants 20 percent.  38 C.F.R. § 
4.71a, Code 5271.  Normal ankle motion is from 0 to 20 
degrees of dorsiflexion and from 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

After retirement from service, in 1998, the veteran's right 
ankle was found to have 35 degrees of plantar flexion and 20 
degrees of dorsiflexion.  More recently, in 2002, he had 
right ankle motion to 10 degrees of dorsiflexion and to 30 
degrees of plantar flexion.  The examining VA doctor 
characterized this loss of motion as mild.  

The medical records, including VA examinations, show no more 
than moderate limitation of motion of the right ankle, which 
supports no more than a 10 percent rating under Code 5271, 
even when the effects of pain are considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, supra.

3.  Bilateral hearing loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  This basic method 
for rating hearing loss has remained the same, both before 
and after some June 1999 revisions to the rating schedule.  
See 38 C.F.R. § 4.85 (1998 and 2002).  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2002), but the veteran's test results to 
not meet the criteria for such a rating, and thus his 
bilateral hearing loss is to be rated by the usual method.  

On the most recent VA examination in 2002, the average 
puretone threshold of 31 decibels in the right ear along with 
speech discrimination of 94 percent warrants a designation of 
Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  On the 
same examination, the average puretone threshold of 34 
decibels in the left ear along with the speech discrimination 
of 94 percent also warrants a designation of Roman Numeral I 
under Table VI of 38 C.F.R. § 4.85.  The results of the prior 
VA examination from November 1999 (average puretone 
thresholds of 28 decibels in each ear and 94 percent 
discrimination bilaterally) also warrant a designation of 
Roman Numeral I.  Under Table VII of 38  C.F.R. § 4.85, where 
the right ear is Roman Numeral I, and the left ear is Roman 
Numeral I, the appropriate rating is 0 percent under Code 
6100.  Accordingly, the veteran's bilateral hearing loss does 
not meet the criteria for a compensable rating under Code 
6100.

4.  Exercise-induced asthma

As noted, service connection has recently been established 
for sarcoidosis, which is rated 30 percent.  

The veteran's asthma is currently rated 0 percent.  A 0 
percent rating is to be assigned when the condition does not 
satisfy the criteria for a compensable rating under a 
relevant code.  38 C.F.R. § 4.31.  Bronchial asthma is rated 
10 percent with FEV-1 of 71 to 80 percent of that predicted; 
or FEV-1/FVC of 71 to 80 percent; or intermittent 
inhalational or oral bronchodilator therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6602. 

The veteran's symptoms attributable to sarcoidosis and to 
asthma have been shown to be overlapping.  On VA pulmonary 
examination in 2002, a VA doctor in fact stated that the 
veteran's diagnosis should be sarcoidosis rather than asthma.  
The critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, in this case, the veteran's service-connected 
sarcoidosis and asthma both involve diminution in pulmonary 
capacity, as measured by pulmonary function tests.  Thus, 
assuming that the veteran has both sarcoidosis and asthma, 
since the symptoms of these diseases are overlapping and 
duplicative, an increase in the rating for asthma would 
impermissibly duplicate the rating that is already assigned 
for service-connected sarcoidosis.  38 C.F.R. § 4.14 (rule 
against pyramiding of ratings).  Accordingly, a higher 
evaluation for asthma is not warranted.

5.  Residuals of surgery on the right little finger

The veteran's right little finger condition is rated 0 
percent.  The maximum rating for ankylosis of the ring or 
little finger of the major (or dominant) hand is 0 percent.  
38 C.F.R. § 4.71a, Code 5227.  

The Board notes that the veteran underwent surgery on the 
right little finger in service due to calcification, but that 
it healed well and he had good motion thereafter.  The 
veteran reports right hand swelling since the surgery with 
some inability to control (or drifting of) the right little 
finger.  On VA examination in 1998, soon after separation 
from service, his right hand showed no abnormality and the 
incision site over the dorsum of the right small finger was 
well healed.  The 1999 VA examination also found excellent 
clinical results with regard to the right hand with only a 
possible superficial infection.  X-rays of the hands in 2002 
show no arthropathy or fracture.  

Also, the scar on the dorsum of the right little finger is 
well healed, is not painful, is not deep, and does not 
produce limited motion of the finger.  A compensable scar is 
not shown under the criteria of 38 C.F.R. § 4.118.

Accordingly, there is no basis for a higher evaluation for 
residuals of surgery of the right little finger.

The weight of the evidence demonstrates that the low back 
disability warrants no more than the 10 percent rating now in 
effect; that the right ankle disability warrants no more than 
the 10 percent rating now in effect; and that bilateral 
hearing loss, exercise-induced asthma, and the right little 
finger disability do not warrant compensable ratings.  Since 
the effective date of service connection, there have been no 
identifiable periods of time during which these conditions 
have warranted higher ratings.  See Fenderson, supra.  As the 
preponderance of the evidence is against the claims for 
higher ratings, the benefit-of-the-doubt doctrine does not 
apply, and the claims must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for an eye disorder, a disability 
manifested by chest pain, headaches, a disability manifested 
by sore legs, and a disability manifested by joint pain (to 
include bilateral knee pain) is denied.

Service connection for a sleep disorder is granted.

Higher ratings for a low back disability, a right ankle 
disability, bilateral hearing loss, exercise-induced asthma, 
and residuals of surgery on the right little finger are 
denied.
	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

